DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 21-36 are pending with claims 21-31 under examination and claims 32-36
withdrawn from consideration.
Claims 1-20 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 02/03/2022 have overcome most of the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 11/05/2021. 
Based on the amended claims and remarks received on 02/03/2022, the previous prior art rejection based on Colwell has been modified to address the amended claims (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 21 line 18 recites “the portable detector”.  Claim 21 line 2 recites “a plurality of portable detectors”.  It is unclear which of the plurality of portable detectors Applicant(s) are referring to as “the portable detector”. Are applicants attempting to refer to each portable detector?  Accordingly, there is insufficient antecedent basis for this limitation in the claim.
Claims 22-31 are also rejected by virtue of their dependency from claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colwell et al. (US 2009/0150084; already of record – hereinafter “Colwell”) in view of Brown et al (US 2015/0346149; already of record – hereinafter “Brown”).

Regarding claim 21, Colwell discloses a portable genetic detector system (Colwell; fig. 1, #100, [0051]) comprising: 
a portable detector (Colwell; fig. 4, #105, [0066]), wherein the portable detector comprises: 
a housing (Colwell discloses an enclosure around the device; fig. 4); 
an interface disposed on or in the housing and configured to receive input from an operator to control operation of the respective portable detector (Colwell discloses interface 150 with buttons 150a-e; fig. 4, #150, [0066]); 
a sample receiving component configured to receive a biological sample (Colwell discloses port 153 receives a subject sample or an environmental sample to be analyzed and sequenced; fig. 4, #153. [0066]); 
a reader configured to detect nucleic acids of interest in the biological sample to generate sample data (Colwell discloses a reader 140 coupled to the portable detector 105.  The reader 140 comprises a DNA sequencing method that produces DNA sequence data and includes a biomedical sensor for detecting nucleotides; fig. 2, #140, [0061-0062]); 
a control system programmed to control the operation of the respective portable detector (Colwell discloses a processor 160 that controls the functional elements of the portable detector 105; fig. 2, #160, [0057]); 
a transceiver configured to output the sample data generated by the reader (Colwell discloses a communication component 180 that communicates with a communication network 
wherein the sample data comprises data identifying nucleotides present in the biological sample (Colwell discloses the data includes nucleotides; fig. 5, S203, [0062, 0067]); and 
a display configured to display information related to the operation of the portable detector (Colwell discloses output module 152 includes a display for visual output; fig. 4, #152, [0059]); and 
a remote processing system in communication with the portable detector via a wireless connection  and separate from the portable detector (Colwell discloses a communication network 110 comprising various separate entities in communication with the device 105 via communication component 180; fig. 6, [0058, 0069]), wherein the remote processing system comprises:Application No. 16/540,769 
Amendment and Response toRestriction RequirementMailed on August 11, 2021Page 3communications circuitry configured to receive the sample data of the biological sample of the portable detector (Colwell discloses the device 105 is configured to interact with various resource entities via wireless communication network 110 to transmit sequenced data to data interpretation resources 220, first responders 320, sequence matching resources 310, the CDC 340, etc; fig. 6, [0069-0071]), 
a processor programmed to analyze the sample data from portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides (Colwell discloses the communication component 180 of device 105 communicates with a remote processing system 400 that includes a processor 403 equipped with a probabilistic matching technology and homology search algorithms, which can be employed to analyze 
cause the communications circuitry to provide instructions to change the operation of the control system of the portable detector based on the at least one analysis output (Colwell discloses a method that utilizes the probability theory principles to make plausible reasoning decision on data produced by nucleic acid sequencing.  The method increases speed and reduces the amount of time required to identify the target organism by narrowing the possible outcomes with a very short nucleotide fragment rather than having to complete the full genome sequencing or assembly; [0077].  The method disclosed by Colwell is capable of changing the operation of the control system of the detector 105 by matching the sample with a target organism in a shorter time, resulting in the detector 105 pausing or stopping any further processing of the sample).  

Colwell does not disclose a plurality of portable detectors, each of the plurality of detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, a processor programmed to analyze the sample data from each portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of a first individual portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of each of the plurality of portable detectors based on the at least one analysis output.
However, Brown teaches the analogous art of a portable genetic detector system (Brown; fig. 1, #1, [0088]) comprising a plurality of portable detectors (Brown; fig. 1, #2, [0088]) wherein each portable detector comprises a sample receiving component configured to receive a biological sample (Brown; fig. 3, #14, [0093, 0098]), further wherein each of the plurality of portable detector is in communication with and separate from a remote processing system (Brown 
communications circuitry configured to receive sample data of the biological sample from each of the plurality of portable detectors, wherein the biological sample of each of the portable detectors is different from one another (Brown teaches outputting sequence data of a polynucleotide from the portable device to computer 51 over the network 3; [0171-0173].  Brown further teaches communications circuitry; fig. 23 [0215], wherein the cluster of plurality of portable devices 2 forming the instrument 1 process multiple samples in series using well plate 100 [0213].  Therefore, each portable device 2 comprising a biological sample that is different from one another.  Each portable device 2 processes samples from a selected well 102 and co-coordination between each portable device 2 takes into account which samples are being process from a given well 102 on the plate 100 [0213]), 
a processor programmed to analyze the sample data from each portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of a first individual portable detector of the plurality of portable detectors, and cause the communications circuitry and to provide instructions to change the operation of the control system of each of the plurality of portable detectors based on the at least one analysis output (Brown teaches the communications circuitry performs steps S1-S3; fig. 23.  In step 1 local performance targets 91 for each module 2 that comprise the plurality of modules in the instrument 1 are determined in order to satisfy global performance targets 90 for the instrument.  Upon iteration of S1-S3 in the the communication circuitry process, S1 also performed on the basis of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the portable genetic detector system of Colwell, to further comprise a plurality of portable detectors, each portable detector comprising a sample receiving component and configured to be in communication with and separate from a remote processing system have communication circuity is configured to receive sample data from each detector, a processor programmed to analyze sample data from each detector, and instructions to change the operation of the control system of each detector based on the analysis output, as taught by Brown, because Brown teaches the portable genetic detector system comprising a plurality of portable detectors allows federated control and decision making across the plurality of modules 2 in order to optimize a laboratory workflow (Brown; [0234]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Colwell and Brown both teach a portable genetic detector system comprising a portable detector for analyzing a biological sample.

Regarding claim 22, modified Colwell teaches the portable genetic detector system of claim 21 above, wherein the analysis output comprises an assembly of the data identifying the nucleotides present in the biological sample (Colwell discloses sequencing the sample, processing the data using probabilistic matching and genomic identification, and transmitting the information via network 110; fig. 5 S203-S205, [0067]).

Regarding claim 23, modified Colwell teaches the portable genetic detector system of claim 22 above, wherein the analysis output comprises an indication that the assembly represents 

Regarding claim 24, modified Colwell teaches the portable genetic detector system of claim 23 above wherein the instructions comprise instructions to stop operation of the reader on the biological sample for the first individual portable detector when the assembly represents the predetermined sequence coverage (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors each with instructions to change the operation of the control system of each of the plurality of portable detectors based on the at least one analysis output, as taught by Brown, has previously been discussed above.  Brown additionally teaches the modules 2 in the cluster making up the instrument 1 produce output data of plural channels from a common biochemical analysis. The modules may include a federation layer to allow the consistent filtering, normalisation and aggregation of that output data. In the case of sequencing of polynucleotides, the modules 2 can be controlled to perform sequencing analysis together in concert on single samples at high-throughput; such that each module 2 is equivalent to a sub-channel or `lane` on a typical flow cell-based optical measurement DNA sequencing instrument [0235] and when enough data of the required type has been observed this can be used to set a stopping condition for some or all of the devices; [0256]).


Regarding claim 25, modified Colwell teaches the portable genetic detector system of claim 23 above, wherein the instructions comprise instructions to stop operation of the reader of each ofApplication No. 16/540,769 Amendment and Response toRestriction RequirementMailed on August 11, 2021Page 4the portable detectors when the assembly represents the predetermined sequence coverage (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors each with instructions to change the operation of the control system of each of the plurality of portable detectors based on the at least one analysis output, as taught by Brown, has previously been discussed above.  Brown additionally teaches the modules 2 in the cluster making up the instrument 1 produce output data of plural channels from a common biochemical analysis. The modules may include a federation layer to allow the consistent filtering, normalisation and aggregation of that output data. In the case of sequencing of polynucleotides, the modules 2 can be controlled to perform sequencing analysis together in concert on single samples at high-throughput; such that each module 2 is equivalent to a sub-channel or `lane` on a typical flow cell-based optical measurement DNA sequencing instrument [0235] and when enough data of the required type has been observed this can be used to set a stopping condition for some or all of the devices; [0256]).  

Regarding claim 26, modified Colwell teaches the portable genetic detector system of claim 22 above, wherein the processor is configured to analyze the data from each of the portable detectors to determine that the biological sample of one or more of the portable detectors matches a signature from a group of predefined signatures (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors each in communication with a remote processing system comprising a processor programmed to analyze sample data from each detector, as taught by Brown, has previously been discussed in claim 21 above.  Colwell additionally teaches the portable device electronically transmits data to a database for identification of organisms related to the determination of the sequence of nucleic acids; [0050, 0056, 0075, 0077]).  

Regarding claim 27, modified Colwell teaches the portable genetic detector system of claim 26 above, wherein the instructions comprise a halt instruction that causes the control system to stop operation of the reader of each of the portable detectors when the biological sample of one or more of the portable detectors matches the signature from the group (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors each with instructions to change the operation of the control system of each of the plurality of portable detectors based on the at least one analysis output, as taught by Brown, has previously been discussed above.  Brown additionally teaches stopping the operation of the detector when the assembly represents the predetermined sequence coverage; [0203]).  

Regarding claim 28, modified Colwell teaches the portable genetic detector system of claim 22 above, wherein the analysis output comprises an indication of data quality for the data collected by the reader for each of the portable detectors (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors each in communication with a remote processing system comprising a processor programmed to analyze the sample data from each portable detector to generate at least one analysis output comprising sequencing assembly data, as taught by Brown, has previously been discussed in claim 21 above.  Brown also teaches the analysis output comprises an indication of data quality; [0027, 0030, 0257]) 

Regarding claim 29, modified Colwell teaches the portable genetic detector system of claim 28 above, wherein the instructions comprise instructions to stop operation of the reader of each of the portable detectors when a predetermined data quality score is achieved (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors each with instructions to change the operation of the control system of each of 

Regarding claim 30, modified Colwell teaches the portable genetic detector system of claim 21 above, wherein the sequencing assembly data comprises assembly of the identified nucleotides from individual nucleotide sequence segments to generate one or more longer nucleotide sequence segments (Colwell teaches the probability theory approach analyzes data as soon as it reaches a minimal number of nucleotides in length (n), and calculates the probability of the n-mer, further each subsequent increase in length (n+base pair(s)) is used to calculate the probability of a sequence match.  The calculation of each n-mer and subsequent longer n-mers is further processed to recalculate the probabilities of all increasing lengths to identify the presence of genome(s); [0077]).

Regarding claim 31, modified Colwell teaches the portable genetic detector system of claim 21, wherein the housing of the portable genetic detector is configured to receive a removable interface distinct from the interface or processing device (Colwell teaches the reader 140 is removable from with the portable device 105 comprising a processing device; fig. 2, #140, “PROCESSOR”, [0061].  Therefore the removable interface 140 being distinct from the processing device 105.).

Response to Arguments
Applicants arguments filed on 02/03/2022 have been fully considered.
Applicants argue on pages 7-8 of their remarks towards the 112(b) rejection over claim 21 with respect to “the operation” that antecedent support is found in line 6 of claim 21.  The examiner agrees and has withdrawn the 112(b) rejection over applicants recitation of “the operation”.

Applicants argue on pages 8-10 of their remarks that Colwell and Brown, alone or in hypothetical combination, fail to teach or fairly suggest the amended claim language “at least one analysis output comprising sequencing assembly data based on the identified nucleotides of a first individual portable detector of the plurality of detectors and cause the communications circuity to provide instructions to change the operation of the control system of each of the plurality of portable detectors based on the at least one analysis output”.  Applicants state that Colwell teaches a remote analysis center 400 having a processor 403 that may employ methods for assembling sequence data received from a single sequencing device 105, and at best, Cowell teaches that a sequencing device may include an alert system that receives analysis results from a remote analysis center.  Applicants argue that Colwell does not teach the remote analysis center provides instructions to multiple sequencing devices and cause each of the sequencing devices to change operation based on analysis results from a single sequencing device 105.  Instead, Colwell teaches communications between a remote analysis center and a single sequencing device, therefore, this is not the same as a remote processing system in communication with each of the plurality of portable detectors having a process that provides instructions to change operation of a control system of each of the plurality of portable detectors as recited by claim 21.  The examiner agrees with applicants arguments and notes that applicants arguments are directed towards the amended claim language.  Furthermore, the examiner does not rely on Colwell for teaching a remote processing system in communication with each of the plurality of portable detectors having a process that provides instructions to change operation of the control system of each of a plurality of portable detects.  Rather, the Examiner relies on Brown for teaching this particular limitation (see pages 8-9 of the Non-Final Rejection mailed on 11/05/2021).  In addition, 

Applicants argue on page 10 of their remarks that Brown discloses modules 2 that each operate on the same biological sample and a control unit 80 that may send instructions to control operation of the modules 2 when measure of performance are met.  That is, Brown appears to teach employing parallel sequencing of a single sample (not different samples) using multiple control modules 2.  Inasmuch as Brown discloses a first processor that controls an operation of a second process, Brown discloses that “the control module 80 controls a controller 58 to control the analysis apparatus 13 to meet performance targets.  The Applicant notes that the control module 80 and controller 58 are both part of the same module 2.  Brown is silent with respect to the control module 80 controlling a controller 58 of a different module 2.  With this understanding, the Applicant submits that Brown does not teach or fairly suggest the amended claim language recited above.  The examiner respectfully disagrees with Applicants arguments.   Brown teaches the communications circuitry performs steps S1-S3; fig. 23.  In step 1 local performance targets 91 for each module 2 that comprise the plurality of modules in the instrument 1 are determined in order to satisfy global performance targets 90 for the instrument.  Upon iteration of S1-S3 in the the communication circuitry process, S1 also performed on the basis of measures of performance of each module 2 in the cluster derived from the output data 92 of each module 2 [0216].  Step S2 is a local control process in respect of each module 2 in the cluster, performed on the basis of local performance targets 91 for each module 2.  The local performance targets 91 indicate the operation that is required from each respective module 2, and in step S2, each module is operated in accordance with the local performance targets 91 to provide that required operation, so that the modules 2 together perform a common analysis [0217].  In step S3, the operation of the analysis apparatus is controlled by starting and stopping operation of the analysis apparatus and/or varying the operational parameters [0219].  After output data from each module 2 is derived in S2, measure of performance are then derived in S3 and the operation of each module 2 is varied on the basis of the measure of performance that are being achieved by each module 2 in the cluster.  The control performed in S3 is updated by feedback of the measures of performance derived from the output data during the performance of analysis [0220].  At least once during the analysis, the measures of performance from all the modules 2 in the cluster are fed back to S1 and on the basis of measure of performance from all the modules, the global performance targets 90 and the local performance targets 91 are varied to meet the global performance targets.  The respective modules 2 are operated in S3 in accordance with the updated local performance targets 91 and operation of the modules 2 under the control of the control modules 80 in accordance with an updated local performance target 91 varies the required operation of the modules 2 to meet the global performance targets 90 [0221].  Brown further teaches the instrument 1 is used to output sequencing data [0251-0252].  Therefore, the processor 80 being programmed to analyze the sample data from each portable detector to generate at least one analysis output comprising sequencing assembly data (S2) and to provide instructions to change the operation of the control system of each of the plurality of portable detectors based on the at least one analysis output (S3-S1).  Still further, Brown specifically teaches a case where a cluster of modules 2 are processing identical plates. Before they begin they set their valves 110 to move through the wells 102 where they take a sip of the sample and perform a short run. From this they then together, pre-calculate the likely data quality and quantity arising from each sample (or well 102). They then, together, compute the optimal sequence in which to process the samples in order to deliver data of the required quality and quantity to their respective users in line with preset priorities. [0257].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798